Citation Nr: 0948306	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a disorder of 
the lymph glands, status post surgery on the right side 
of the neck.

2.  Entitlement to service connection for an allergic 
reaction.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1965.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions issued in 
April 2007 and May 2008.  

In December 2009, during the course of the appeal, the 
Veteran was scheduled for a video conference hearing 
before a Veterans Law Judge.  However, he did not report 
for that hearing, and he has not requested that it be 
rescheduled.  Accordingly, the Board concludes that he no 
longer wants a hearing.

After reviewing the record, the Board finds that 
additional development of the evidence is warranted prior 
to further consideration by the Board.  Accordingly, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for 
allergic reactions and a disorder of the lymph glands.  
After reviewing the record, however, the Board finds that 
there may be outstanding evidence which could support his 
claims.  Therefore, additional development of the record 
is warranted prior to further appellate consideration.

The Veteran contends that he first experienced an 
allergic reaction in 1962 in service, during his 
performance of duties as a firefighter.  He reports that 
led to a disorder of the lymph glands which required neck 
surgery in service.  He notes that he has continued to 
have allergic reactions since service, manifested 
primarily by extensive skin rashes.  Therefore, he 
maintains that service connection for allergic reactions 
and a disorder of the lymph glands is warranted.  

In August 2009, the Veteran's ex-wife, M. T. H., 
essentially corroborated the Veteran's contentions.  In 
addition, she stated that the Veteran had transferred 
jobs in service due to his chemical sensitivity.  She 
concluded that her sisters could corroborate her 
statements.  However, no marriage license or divorce 
order regarding his marriage to M. T. H. has been 
associated with the claims file.

The Veteran's service personnel records have not been 
requested for association with the claims folder.

The Morning Reports from the Veteran's unit show that in 
1962, he was stationed at Malmstrom Air Force Base.  They 
also show that on one occasion in January 1962 and on two 
occasions in March 1962, he was admitted to the base 
hospital for the treatment of an unspecified disorder.  
The Veteran's service treatment records currently on file 
show no treatment or examinations, between the time of a 
reenlistment examination in July 1959 and the report of 
his August 1965 service separation examination.

VA records reflecting the Veteran's treatment from 
September 1987 through December 2008, show that the 
Veteran has been treated on many occasions for a skin 
rash, diagnosed primarily as contact dermatitis.  During 
VA treatment in March 2000, it was noted that the 
Veteran's surgical history included the removal of a 
lymph gland from his right neck.  

In November 2007, the Veteran requested that VA obtain 
his service treatment records reflecting his treatment at 
Malmstrom Air Force Base from January 1960 to December 
1964.  He stated that his allergies started at that time 
and led to his lymph node problem.  

In December 2007, the National Personnel Records Center 
(NPRC) reported that a search of records from the 
Malmstrom Air Force Base Hospital had been negative for 
inpatient clinical records from January 1960 to December 
1960.  There was no evidence that the search included 
records of his hospitalizations in January and March 
1962.

Later in December 2007, it was noted that the Veteran had 
been receiving Social Security benefits for a disability 
which had had its onset in May 1973.  The date of his 
initial entitlement was in November 1973.  However, the 
Veteran's Social Security records have not been requested 
for association with the claims file.

In March 2008, when it sent the Morning Reports from the 
Veteran's unit to the RO, the NPRC noted the Veteran's 
military medical record was not in its files.

To date, the Veteran has not had a VA examination to 
determine the nature and etiology of any allergic 
reaction found to be present or the nature and etiology 
of any disorder of the lymph glands found to be present.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  Through official channels, such 
as the NPRC, request the Veteran's 
service personnel records.  Such 
records should include, but are not 
limited to, copies of assignment 
orders and copies of enlisted 
efficiency reports.  A failure to 
respond or a negative response must 
be noted in writing and associated 
with the claims folder.

Efforts to obtain the requested 
service personnel records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain such records would 
be futile.  The non-existence or 
unavailability of such records must 
be verified by each Federal 
department or agency from which they 
are sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Request that the Veteran provide 
a copy of his marriage 
license/certificate and a copy of the 
divorce order with respect to his 
marriage to M. T. H.  

3.  Through official channels, such 
as the NPRC and the hospital itself, 
request records of the Veteran's 
inpatient treatment at the Malmstrom 
Air Force Base Hospital in January 
and March 1962.  If those records are 
unavailable, request that those 
institutions provide an alternative 
location where those records might be 
stored.  A failure to respond or a 
negative response must be noted in 
writing and associated with the 
claims folder.

Efforts to obtain the requested 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain such 
records would be futile.  The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from 
which they are sought.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

4.  Advise the Veteran of the 
alternative forms of evidence he may 
submit relative to the claimed 
allergic reactions and lymph gland 
disorder.  Such alternative forms of 
evidence include, but are not limited 
to, statements from service medical 
personnel, statements from service 
comrades, military or civilian police 
reports, reports of physical 
examinations conducted by employers 
or insurers after service, 
postservice treatment or pharmacy 
records, or letters written while the 
Veteran was in service.  In 
particular, evidence of symptoms and 
treatment of the claimed disability, 
dated soon after separation from 
service, would be helpful.

5.  Request that the Social Security 
Administration provides copies of the 
records associated with the Veteran's 
award of Social Security benefits to 
which he became entitled in November 
1973.  Such records, must include, 
but are not limited to, a copy of the 
original award letter; a copy of any 
associated decisions from an 
Administrative Law Judge; and copies 
of the medical records used to 
support not only the initial award 
but the continuance of that award.  A 
failure to respond or a negative 
response must be noted in writing and 
associated with the claims folder.

Efforts to obtain the requested 
records must continue until it is 
determined that they do not exist or 
that further attempts to obtain such 
records would be futile.  The non-
existence or unavailability of such 
records must be verified by each 
Federal department or agency from 
which they are sought.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

6.  When the actions in parts 1, 2, 
3, 4, and 5 have been completed, 
schedule the Veteran for a 
dermatologic examination to determine 
the nature and etiology of any 
allergy-related skin disorder found 
to be present.  All indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled. 

In conjunction with the examination, 
the claims folder must be made 
available to the examiner for review 
of the pertinent documents therein.  
The examiner must acknowledge receipt 
and review of those materials in any 
report generated as a result of this 
remand. 

If an allergy-related skin 
disorder(s) is diagnosed, the 
examiner must identify and explain 
the elements supporting each 
diagnosis.  The examiner must also 
render an opinion, with complete 
rationale, as to whether there is a 
50 percent or greater likelihood that 
the skin disorder was first 
manifested by allergic reactions in 
service, including the reported 
allergic reaction to chemicals.

7.  When the actions in parts 1, 2, 
3, 4, and 5 have been completed, 
schedule the Veteran for a surgical 
examination to determine the nature 
and etiology of any surgery performed 
on the lymph nodes in the Veteran's 
right neck.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

In conjunction with the examination, 
the claims folder must be made 
available to the examiner for review 
of the pertinent documents therein.  
The examiner must acknowledge receipt 
and review of those materials in any 
report generated as a result of this 
remand. 

If a lymph node disorder(s) is 
diagnosed, the examiner must identify 
and explain the elements supporting 
each diagnosis.  The examiner must 
also render an opinion, with complete 
rationale, as to whether there is a 
50 percent or greater likelihood that 
such disorder was proximately due to 
or the result of the reported 
allergic reaction to chemicals in 
service.

8.  When all of the foregoing actions 
have been completed, undertake any 
other indicated development; and then 
readjudicate the issues of 
entitlement to service connection for 
the residuals of allergic reactions 
and a disorder of the lymph glands, 
status post surgery.  If the benefits 
sought on appeal are not granted to 
the Veteran's satisfaction, he and 
his representative must be furnished 
a Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to 
do so.  However he is advised that he has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).

The Veteran is further advised that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claims.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the event that the 
Veteran does not report for the aforementioned 
examinations, documentation should be obtained which 
shows that notice scheduling the examinations was sent to 
the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2009).

